Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 1 of 17 PageID #: 394




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA
            v.                                    Criminal Case No. 19-CR-081-WES
  MICHAEL CHAVES,
              Defendant.



                     UNITED STATES’ SENTENCING MEMORANDUM


    I.      INTRODUCTION

         The defendant is scheduled to be sentenced by this Court on Wednesday March 10, 2021.

 The defendant stands convicted of ten charges: five counts of bank fraud, 18 U.S.C. § 1344, two

 counts of wire fraud, 18 U.S.C. § 1343, one count of falsification of records, 18 U.S.C. § 1519,

 one count of aggravated identity theft, 18 U.S.C. § 1028A, and tax evasion, 26 U.S.C. § 7201.

 As the Presentence Report (PSR) recounts, his criminal conduct continued after his plea of guilty

 on August 22, 2019 up until June 2020 when he was arrested for perpetrating a return scheme

 involving Amazon. The PSR calculates an offense level of 21, a criminal history category of III,

 yielding a Guideline Range of 46-57 months plus 24-months consecutive on the aggravated

 identity theft charge.

         Despite his criminal history, conviction on multiple felony counts, and the commission of

 additional crimes while on supervised release, remarkably the defendant urges the Court to

 sentence him to time served. Although he has accepted responsibility for his crimes, his

 sentencing memorandum is full of irrelevant explanations, excuses, and deflection regarding his

 criminal conduct. He also devotes significant effort to explaining away his conduct underlying
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 2 of 17 PageID #: 395




 his aggravated identity theft conviction – an effort that encapsulates the manner in which he

 conducted his business and belies a misunderstanding of the law surrounding 18 U.S.C. § 1028A.

          That said, as the United States has acknowledged, for reasons related to the defendant’s

 cooperation in another matter, he is deserving of consideration for that cooperation and the

 United States has moved the Court asking for a 5-level reduction in the defendant’s offense level

 on the fraud and tax charges. If the Court grants the United States’ motion, that will yield an

 offense level of 16. With the defendant’s criminal history category III, he would have a

 Guideline level of 27-33 months. For the reasons articulated below, the United States asks the

 Court to impose a sentence at the high end of the Guideline Range or 33 months in addition to

 the 24 months consecutive on the 18 U.S.C. § 1028A charge.

    II.      FACTUAL BACKGROUND

          The defendant was the president, sole shareholder and officer of CAT Inc., an auto carrier

 business in East Providence. His clients consisted of auto dealerships and snowbirds who

 needed their cars transported. As an interstate auto hauler, the defendant and CAT operated

 under the jurisdiction of the United States Department of Transportation, Federal Motor Carrier

 Safety Administration (FMCSA) which is charged with regulating the safety of the trucking and

 motor carrier industry nationwide. The primary mission of the FMCSA is to prevent fatalities

 and injuries relating to motor vehicle operations.

          On March 8, 2016, FMCSA conducted a safety audit of CAT. The auditor found a

 number of violations, including but not limited to the following: (1) CAT did not have completed

 drivers’ employment applications for its drivers; (2) CAT did not maintain drivers’ road test

 certificates; (3) CAT did not maintain its drivers’ annual motor vehicle records from each state

 driver licensing agency; (4) CAT did not maintain annual reviews of its drivers’ driving records;



                                                  2
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 3 of 17 PageID #: 396




 (5) CAT did not maintain medical examiners’ certificates for each of its drivers, certifying that

 they were medically able to drive; (6) CAT did not maintain investigations into drivers’ safety

 performance; (7) CAT had not implemented an alcohol or controlled substance testing program;

 (8) CAT allowed drivers’ to operate without a current operating license, or without a properly

 classified license; (9) CAT allowed drivers to exceed the maximum number of driving hours

 allowed; (10) CAT did not maintain maintenance files for its vehicles; (11) CAT did not conduct

 annual inspections of its vehicles; and (12) CAT did not require drivers to complete daily vehicle

 inspection reports. 1

            As a result of the above, FMCSA concluded that CAT did not have “adequate basic

 safety management controls in place.” CAT was given 45-days to develop a plan to correct the

 deficiencies or an out-of-service order would take effect, prohibiting CAT from operating.

            On April 27, 2016, via email, CAT submitted various documents demonstrating the steps

 it had taken to correct the deficiencies noted in the safety audit and in order to avoid the out-of-

 service order taking effect. The defendant signed the corrective action plan “Michael Tavares

 Chaves.” On April 29, 2016, the FMCSA notified CAT that based on its submissions it was

 accepting the corrective action plan and CAT was allowed to continue operating.

            On September 1, 2016, because of its previous findings, the FMCSA conducted a

 compliance review of CAT. Notably, the FMCSA had notified the defendant on July 21, 2016,

 that it wanted to conduct a compliance review but the defendant informed the program specialist

 conducting the review that he was going to be travelling with his family out of the country until

 August 4, 2016. In response to FMCSA’s request for documentation to support his claim that he

 was unavailable, the defendant produced a photo of boarding passes purportedly issued for him.



 1
     Notably, during the execution of a search warrant in March 2019, the agents found no relevant DOT documents.

                                                           3
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 4 of 17 PageID #: 397




 As a result, the compliance review was postponed and rescheduled. The review lasted longer

 than normal for a carrier of CAT’s size because of the difficulty the FMCSA had in obtaining the

 relevant documents from the defendant. During the course of the current criminal investigation,

 investigators reviewed law enforcement databases relating to international travel for the

 defendant’s international trips and determined that he did not have one scheduled for the

 July/August 2016 timeframe. In fact, defendant admits that the boarding passes he provided the

 FMCSA specialist in order to postpone the compliance review were fraudulent.

        Over the course of the compliance review, the defendant admitted that although he had

 previously submitted documents disavowing his relationship with various other CAT

 incarnations, CAT was in fact a continuation of eight other carriers, with different DOT

 numbers. Indeed, in preparing for the September 2016 compliance review, through the use of the

 FMCSA computer systems, investigators learned that CAT Inc. was a reincarnated carrier or

 affiliated with as many as nine other companies previously registered with FMCSA. The

 defendant or a known alias of his was associated with all ten companies including CAT Inc. At

 the time of the compliance review, three of the nine companies were subject to various out of

 service orders issued by FMCSA for non-compliance. The defendant admitted that he had

 abandoned these other DOT numbers when in previous instances the FMCSA had found him to

 be operating out of compliance with safety regulations.

        Also during the compliance review, the defendant submitted documentation of CAT’s

 participation in a drug and alcohol-testing program. However, during the review the investigator

 determined that some of the drug testing documentation produced by the defendant was false.

 For example, one driver purportedly was undergoing a drug test at the same time he was

 undergoing a driver/vehicle exam in New Jersey. Upon being confronted with this discovery, the



                                                 4
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 5 of 17 PageID #: 398




 defendant admitted that he had falsified the documentation. The defendant admitted to falsifying

 driver logs, a medical certificate, and a prior employment verification form. The compliance

 review also found violations relating to drivers driving over the allowed hours. The defendant

 signed a statement admitting the above. As a result, the FMCSA issued the defendant an

 “unsatisfactory rating” which is meant to indicate that a carrier does not have adequate safety

 management controls in place. The defendant was given 60-days until November 8, 2016, to

 appeal the rating or correct the deficiencies found, or CAT would be prohibited from operating

 its commercial carriers in interstate and intrastate commerce.

          On September 22, 2016, in order to stay in business, the defendant entered into an

 agreement with the FMCSA to upgrade CAT’s unsatisfactory rating. A schedule attached to the

 consent agreement detailed the dates on which the defendant and CAT were required to submit

 certain documentation and reports – the first was January 10, 2017. The defendant failed to meet

 the January 10, 2017, deadline. As a result, on January 24, 2017, FMCSA issued a Notice of

 Failure to Comply with Terms and Conditions of the Agreement and CAT was ordered to cease

 and desist all operations effective January 30, 2017.

          In order to keep operating without FMCSA becoming aware that CAT was operating

 illegally, the defendant needed access to another DOT number. 2 At the beginning of 2017, the

 defendant began paying a person known by the initials RY to use the DOT number for the

 company VP ran. The company, VP Transport, incorporated in New York, was owned by




 2
   Title 49 United States Code, Sections 31131 through 31151 and 31501 to 1504 (the Safety Laws)
  contain laws relating to the safety of motor carriers. Title 49, United States Code, Section 31144 prohibits an
 owner or operator of a motor carrier from operating if the Secretary of the DOT, as delegated to the FMCSA,
 determines the owner or operator is not fit to operate safely. The Motor Carrier Safety Regulations are codified at
 49 C.F.R. §§ 350-399 (the Safety Regulations). Knowing and willful violations of any Safety Law or Safety
 Regulation constitutes a Class A misdemeanor under 49 U.S.C. § 521(b)(6)(A).


                                                           5
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 6 of 17 PageID #: 399




 another individual, VP who was unaware of the arrangement to which the defendant and RY had

 agreed. In order to execute the scheme, the defendant put “VP Transport” cabin decals on his

 trucks displaying VP’s DOT number on them. In addition to taking over the use of the VP

 Transport name and DOT number, the defendant also took over the filing of required biannual

 identification reports with DOT. These reports are required to be filed twice a year by each

 motor carrier holding a DOT number. For reasons that remain unclear, the defendant filed the

 reports more frequently and almost every time did so listing either a different principal or

 mailing address for VP Transport. Starting on December 8, 2016, the defendant filed numerous

 DOT reports under the individual VP’s name, at times signing VP’s name. Count 9 charges the

 defendant with aggravated identity theft based on an April 4, 2017, report the defendant filed

 using the internet and on which he represented himself to be the individual VP. He changed the

 principal address for VP to an address in Seekonk, Massachusetts, that the defendant had listed

 on other business-related documents over the years.

        As a result of the filing of the false biannual reports (as well as other acts) the defendant

 was pretending to be the individual VP as well as the company VP Transport when he was still

 Michael Chaves and operating as CAT. This enabled him to obtain a thing of value to him, i.e.

 VP’s DOT number, which he needed in order to operate his business. Although he was using

 VP’s DOT number and putting VP cabin decals on his trucks, CAT was still the same business

 with the same employees, same customers, same trucks, same location, same bank accounts etc.

 Continuing to operate falsely as VP and VP Transport enabled the defendant to continue to

 operate without having to address his previous noncompliance with FMCSA safety regulations.

    Over the course of the investigation, investigators learned of the defendant’s commission of

 numerous instances of bank and wire fraud. The facts underlying the five counts of bank and



                                                  6
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 7 of 17 PageID #: 400




 two counts of wire fraud are detailed exhaustively in the PSR and the United States will not

 repeat them herein. In sum, the Information charged that the defendant obtained $332,000 in

 loans to which he was not entitled by creating, among other fraudulent paperwork, false tax

 documentation – which he did not possess because he has not filed a tax return since 2003 – and

 listing collateral which did not exist. Count 5 of the Information charged wire fraud based on the

 defendant’s creation of approximately 15 fraudulent checks totaling $64,453, which he

 fabricated to make it seem as if they had been issued by a client of his, Land Rover of Richmond.

 He was successful in depositing the checks into his various business accounts and they cleared

 through Wells Fargo bank before Land Rover of Richmond was able to detect the defendant’s

 passing of the fraudulent checks.

           The PSR also includes additional instances of bank fraud totaling $134,500 which were

 brought to the attention of investigators in the later stages of the investigation or after charges

 were filed.

           Finally, Count 10 of the Information charged defendant with tax evasion for the years

 2014 through 2017. As a result of his failure to file tax returns for those years, the defendant

 owes the IRS $171,883.33.

    III.       ARGUMENT

           Section 3553 requires that in imposing a sentence that is sufficient but not greater than

 necessary to reflect the seriousness of the offense, the Court consider the nature and

 circumstances of the offense and the history and characteristics of the defendant. 18 U.S.C. §§

 3553(a)(1), (2). In addition, the Court must consider the need for the sentence imposed to

 promote respect for the law, provide adequate deterrence, and protect the public. 18 U.S.C. §§

 3553(a)(2)(A), (B), (C).


                                                    7
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 8 of 17 PageID #: 401




        A. The Nature and Circumstances of the Offense

        Given the number of offenses of which the defendant stands convicted, the United States

 addresses each category separately.

        (1) Falsification of Records and Aggravated Identity Theft

        The seriousness of Defendant’s conviction under 18 U.S.C. § 1519 cannot be understated.

 Section 1519 states:

                Whoever knowingly alters, destroys, mutilates, conceals, covers up,

        falsifies, or makes a false entry in any record, document, or tangible object with the

        intent to impede, obstruct, or influence the investigation or proper administration

        of any matter within the jurisdiction of any department or agency of the United

        States or any case filed under title 11, or in relation to or contemplation of any such

        matter or case, shall be fined under this title, imprisoned not more than 20 years, or

        both.

 18 U.S.C. § 1519 (emphasis added).

        The defendant ran an interstate auto hauling business. As such, he was subject to

 regulation by the FMCSA. Yet, he ran his business as if he was not. In March 2019, search

 warrants conducted at his home and business uncovered no documentation he was required to

 keep as an interstate auto-hauler subject to FMCSA regulation. Over the years, when FMCSA

 found him to be operating out of compliance with safety regulations, instead of correcting

 various deficiencies, the defendant would abandon whatever DOT number he was using at the

 time, incorporate a new business and obtain a new DOT number. For years, this allowed him to

 evade FMCSA regulation.




                                                  8
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 9 of 17 PageID #: 402




        In 2016, FMCSA caught up with him and conducted an audit, only to have the defendant

 obstruct the audit by producing fraudulent documentation regarding driver logs, a medical

 certificate, and a prior employment verification form. A subsequent compliance audit discovered

 his falsification of records as well as violations relating to drivers driving over the allowed hours.

 Again, instead of correcting the deficiencies in his record keeping and safety protocols, the

 defendant went to great lengths to obtain another DOT number – the number associated with the

 business being run by VP. This fraud allowed the defendant to continue to operate falsely as VP

 and VP Transport without having to address his previous noncompliance with FMCSA safety

 regulations.

        In his sentencing memorandum, the defendant incorrectly states that if he had merely

 asked VP for permission to use his DOT number, he would not have committed aggravated

 identity theft. He is incorrect. Even with VP’s permission, the use of VP’s DOT number to

 defraud the FMCSA by allowing the defendant access to a DOT number he could not obtain

 otherwise would be “unauthorized” under the statute. An individual cannot give permission for

 their identity to be used in an unauthorized manner or to commit fraud. See United States v.

 Valdes-Ayala, 900 F3. 20, 34-36 (1st Cir. 2018).

        The implications to the public of defendant’s noncompliance with FMCSA safety are

 apparent when one looks at the results of the safety inspections to which defendant’s trucks were

 subjected during the period he was operating as VP Trans. During that period, he was subject to

 44 safety inspections. Eleven of the 44 inspections resulted in one of the defendant’s vehicles

 being placed out of service for safety violations. Twelve of the 44 inspections ended in one of

 defendant’s drivers being placed out of service for driver violations.




                                                   9
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 10 of 17 PageID #: 403




         In 2016, the defendant fabricated records indicating that his drivers had been medically

  cleared for work and that he had conducted the required drug testing of his employees. He

  created these documents because he lacked the documentation that his drivers were medically

  cleared to drive and that they were drug free. In addition, the review concluded that he had

  committed safety violations by allowing drivers to exceed the allowed amount of driving hours

  in a given time frame. All three of these things have serious safety implications for his drivers

  and anyone encountering them on the roads. And yet, instead of correcting the deficiencies,

  instead of choosing to run his business in a safe manner, the defendant instead chose to skirt the

  regulations and use VP’s DOT number to continue operating his business irresponsibly and

  outside the purview of FMCSA, potentially putting the public at risk. He has no explanation for

  this and his conduct evidences callousness and a complete disregard for anyone but himself and

  what was most expedient at the time.

         (2) Bank and Wire Fraud

         Defendant’s conduct underlying the bank and wire fraud charges also evidences the same

  disregard for the rules that apply to everyone else. Through the submission of a variety of

  fraudulent documents, including false tax documents, false motor vehicle purchase contracts, and

  false Rhode Island Department of Motor Vehicle documents, the defendant obtained $466,500 to

  which he was not entitled. The defendant intended his lies to induce the banks to part with funds

  that they otherwise would not have given him. Thus, he intended to harm the banks by inducing

  them to loan him money they otherwise would not have. For several of the loans, the defendant

  represented that he was purchasing a car and thus there was collateral for the loan. In fact, no

  such car purchase had taken place. The fact that he made payments on some of the loans does

  not change the fact that each time he submitted a loan application containing materially false



                                                  10
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 11 of 17 PageID #: 404




  information, the defendant intended to deceive the banks into giving him money to which he was

  not entitled.

           Notably, in his sentencing memorandum, the defendant says nothing about his conduct

  underlying Count 5 in the Information. Count 5 charges bank fraud in connection with a check

  kiting scheme he perpetrated by creating $64,453 of fraudulent checks and depositing them into

  his accounts before his actions were detected. This was outright theft and again evidences the

  defendant’s disregard for the law, that the rules do not apply to him and his sense of entitlement

  to do and take whatever serves him in the moment.

           (3) Tax Evasion

           The defendant has not filed a tax return since 2003 – presumably because the last time he

  did the IRS calculated he had a balance due. 3 In this case, he owes the IRS $171,883.33.

           Tax fraud is theft from the pockets of every tax paying United States citizen and resident.

  The Supreme Court has long recognized that, “the United States has relied for the collection of

  its income tax largely upon taxpayers’ voluntary disclosures rather than upon a system of

  withholding the tax from those from whom income may be received.” Spies v. United States,

  317 U.S. 492, 495 (1943). Indeed, a functioning government relies on its citizens and residents

  to report timely, completely, and honestly, all taxes they owe, which is why Congress has made

  it a criminal offense to evade income taxes and fail to file tax returns. See United States v.

  Zukerman, 897 F.3d 423, 428 (2d Cir. 2018) (“Tax crimes represent an especially damaging

  category of criminal offenses, which strike at the foundation of a functioning government.”)




  3
    IRS transcripts indicate the defendant filed tax returns for the tax years 2001 and 2002 and was assessed taxes and
  penalties in the amount of $10,540.24 and $12,979.30, respectively, for a total of $23,519.54. In July 2003, he
  entered into an installment agreement with the IRS. He made three payments totaling $1,157.00, after which the
  IRS gave the debt to a third-party collections agency. Ultimately, due to the defendant’s failure to pay, his balance
  was cleared based on statutory expirations.

                                                           11
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 12 of 17 PageID #: 405




  (citing district court’s opinion) (edits omitted); cf. New York ex rel. Cohn v. Graves, 300 U.S.

  308, 313 (1937) (“Enjoyment of the privileges of residence in the state and the attendant right to

  invoke the protection of its laws are inseparable from responsibility for sharing the costs of

  government”). Simply stated, “[t]axes are what we pay for a civilized society . . . .” Compania

  General de Tabacos de Filipinas v. Collector of Internal Revenue, 275 U.S. 87, 100 (1927)

  (Holmes, J., dissenting).

         The multi-year tax fraud that the defendant perpetrated cost the U.S. Treasury, and this

  nation’s honest taxpayers an unknown amount of money – although charged with only four years

  of tax evasion, the defendant has not filed a tax return since 2003. Had his actions not been

  discovered, his illegal conduct would have continued unabated and cost the American taxpayers

  even more money.

         (4) Amazon Return Scheme

         The United States filed the Information in the instant case on July 24, 2019. The

  defendant made his initial appearance on August 2, 2019 and pleaded guilty on August 22, 2019.

  At each Court appearance, the defendant was admonished that one of his conditions of pretrial

  supervision was that he not commit another federal, state or local offense.

         Yet he did. From May 2019 through June 16, 2020, the defendant engaged in a scheme

  to defraud Amazon.com (Amazon) through fraudulent transactions and theft of inventory via

  falsely misrepresented returns. Since March 2017, the defendant held approximately 30 Amazon

  customer accounts under various names and email addresses. Over this time period, his

  accounts placed approximately 10,795 orders totaling approximately $713,970.78, most of which

  were refunded based on alleged return of the items purchased. The defendant received a total of

  approximately $643,324.04 in concessions or refunds on approximately 7,450 orders, including



                                                   12
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 13 of 17 PageID #: 406




  nearly approximately 7,200 items that were physically returned to Amazon. The parties have

  stipulated that through the execution of this scheme, the defendant netted $50,000 in fraudulent

  returns. Examples of this conduct are detailed in the PSR and include him returning wood for a

  tire, light bulbs for Apple Air Pods and dog treats for an automobile stabilizer kit. Chaves

  benefitted from the scheme by keeping the new and unused items after Amazon issued a

  refund. In this manner, Chaves defrauded Amazon of a value of $50,000.

         B.      History and Characteristics of the Defendant

         The defendant’s actions in this case and his criminal history evidence an individual who

  has total disregard for the law, appears unable to tell the truth and whose criminal actions were

  taken purely out of self-interest. His sentencing memorandum is full of long-winded

  explanations about his criminal history and his actions in this case. None of what the defendant

  articulates, however, changes the following:

         The defendant stands convicted of ten felony counts. His crimes afforded him

  approximately $500,000 to which he was not entitled, $64,453 which was outright theft as a

  result of a check kiting scheme. He ran his business in a reckless manner, with no apparent

  regard for the safety of the public or his obligations as an interstate auto hauler. Instead of

  complying with FMCSA safety regulations, every time FMCSA caught up with him, he

  reincarnated his business to avoid having to comply. In the end, instead of doing the right thing

  and running his business in accordance with what the law requires, he used the identity of VP to

  evade FMCSA detection. He is currently unable to obtain a license or register a car in Rhode

  Island because of his motor vehicle violations. He has approximately 29 law enforcement

  contacts over the years. Most notable and akin to his current offense is his 2011 obtaining money

  under false pretense conviction in which he was remote depositing checks multiple times. In



                                                   13
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 14 of 17 PageID #: 407




  2005 and 2015, he was convicted of receiving stolen goods. He is a tax cheat, having evading

  paying his taxes since 2003. Finally, if there were any doubts remaining regarding his total

  disregard for the law, his criminal conduct throughout his pretrial supervision in the instant case

  conclusively demonstrates the kind of person he is.

         C.      The Need to Afford Adequate Deterrence

         One of the paramount factors the Court must consider in imposing sentence under

  Section 3553(a) is the need for the sentence to, “afford adequate deterrence to criminal conduct.”

  18 U.S.C. § 3553(a)(2)(B). Many of the white collar defendants who appear before this Court

  have no prior criminal record. Most do not continue to engage in criminal conduct after they

  stand convicted. Neither of these statements apply to the defendant. As discussed, the defendant

  has a noteworthy criminal record dating back to 2005. The defendant also boldly continued one

  of his criminal schemes after pleading guilty and while on pretrial supervision. He has not filed

  a tax return since 2003. The imposition of a sentence of 33 months plus 24 months on the

  aggravated identity theft count is essential to deterring the defendant from continuing his life as a

  fraudster and a tax cheat and provides a strong incentive to others who contemplate similar

  conduct.

         D.      The Need to Avoid Unwarranted Sentence Disparities

         As the Court is well aware, the Sentencing Guidelines were promulgated, in significant

  measure, to minimize disparities in federal sentences. Although the Guidelines are no longer

  mandatory, the importance of eliminating sentencing disparities remains an important factor

  which the Court must separately consider pursuant to 18 U.S.C. § 3553(a)(7).

         The defendant has submitted several examples of what he contends are comparable

  criminal cases. The United States had difficulty locating many of the cases the defendant cites



                                                   14
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 15 of 17 PageID #: 408




  because the citations lacked docket numbers and the defendants’ first names. Of the ones the

  United States was able to locate, each case involved a defendant who lacked any criminal history

  and was a defendant who stood convicted of only one count. Thus, the cases cited do not

  provide a true point of comparison for this defendant. Indeed, the defendant appears unique as a

  defendant before this Court in his criminal history and the extent of his conduct.

         E.      Restitution

         Based on the Information obtained by the United States Probation Department, the

  defendant’s sentencing exhibits, and information received by investigators from the victims in

  this case, below are the current mandatory restitution amounts owed:

         Citizens Bank                          $44,994.92 ($38,457.51 principal + $6,537.53

                                                interest)

         Bridgewater Credit Union               $25,041.17

         People’s Choice Credit Union           $47,604.27

         Navigant Credit Union                  $47,078.07

         Ally Financial                         $25,041.17

         BFS Capital                            $22,697.00

         Rhode Island Credit Union              $48,188.00

         Navy Federal Credit Union              $49,500.00

         Land Rover Richmond                    $64,453.00

         Amazon                                 $50,000.00

         ______________________________________________

                                                $424,597.60




                                                  15
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 16 of 17 PageID #: 409




     IV.     CONCLUSION

             Based on the foregoing, the United States respectfully asks that the Court sentence the

  defendant to 33-months incarceration plus 24-months on the aggravated identity theft count, a 3-

  year period of supervised release, and a special assessment of $1,000.



                                                      Respectfully submitted,

                                                      UNITED STATES OF AMERICA
                                                      By its Attorney,

                                                      RICHARD B. MYRSU
                                                      Acting United States Attorney

                                                      /s/ Dulce Donovan
                                                      DULCE DONOVAN
                                                      Assistant U.S. Attorney
                                                      U.S. Attorney's Office
                                                      50 Kennedy Plaza, 8th FL
                                                      Providence, RI 02903
                                                      Tel (401) 709-5000
                                                      Fax (401) 709-5001
                                                      Email: Dulce.Donovan@usdoj.gov




                                                 16
Case 1:19-cr-00081-WES-LDA Document 39 Filed 03/08/21 Page 17 of 17 PageID #: 410




                                 CERTIFICATION OF SERVICE

        On this 8th day of March 2021, I caused the within United States’ Sentencing
  Memorandum to be filed electronically and it is available for viewing and downloading from the
  ECF system.




                                                     /s/ Dulce Donovan
                                                     DULCE DONOVAN
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5000
                                                     Fax (401) 709-5001
                                                     Email: Dulce.Donovan@usdoj.gov




                                                17
